In an action for separation, the defendant appeals from an order granting a motion for his examination before trial. Order reversed on the law and the facts, without costs, and the motion denied, without costs. No special circumstances are set forth in this record which justified a general examination of the defendant before trial as to his financial condition and his alleged cruel conduct. (Immerman v. Immerman, 230 App. Div. 458; Fried v. Fried, 230 App. Div. 708.) Nolan, P. J., Johnston, Sneed, Wenzel and MacCrate, JJ., concur.